76 So. 3d 1278 (2011)
STATE of Louisiana
v.
Wayne K. JONES, Jr.
No. 11-400.
Court of Appeal of Louisiana, Third Circuit.
November 2, 2011.
*1279 Peggy J. Sullivan, Monroe, LA, for Defendant/Appellant, Wayne K. Jones, Jr.
John F. Derosier, District Attorney, David Palay, Carla S. Sigler, Assistant District Attorneys, Lake Charles, LA, for Appellee, State of Louisiana.
Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, BILLY HOWARD EZELL, and J. DAVID PAINTER, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, State v. Jones, 11-399 (La.App. 3 Cir. 11/2/11), 76 So. 3d 1274, Defendant's convictions are affirmed. However, because Defendant's habitual offender sentence is indeterminate, the habitual offender sentence is vacated and remanded to the trial court for resentencing. The trial court is directed to clarify which count or counts it is enhancing and to impose separate sentences for each conviction.
Additionally, the trial court is directed to advise the Defendant of the prescriptive period for filing post-conviction relief as required by La.Code Crim.P. art. 930.8.
AFFIRMED; HABITUAL OFFENDER SENTENCE VACATED; AND REMANDED WITH INSTRUCTIONS.